Title: From Thomas Jefferson to Henry Fry, 21 May 1804
From: Jefferson, Thomas
To: Fry, Henry


          
            Dear Sir 
            Washington May 21. 04.
          
          When I had the pleasure of seeing you at your own house you expressed a wish to see Priestly’s corruptions of Christianity. finding them in a bookstore here on my return I was happy in the opportunity of gratifying your wish. I meant on my late journey here to have had the pleasure of asking personally your acceptance of them. but the morning I passed you was so rainy, and the necessity so urgent for my being here the next day, that meeting with mr Maury in the road I was glad to leave them with him to be presented to you in my behalf. the candor & learning of the author render every thing he writes estimable. at the time of his death he had just finished a work which I am anxious to see printed. it was a comparative view of the morality of Jesus & of the antient philosophers. but it is not yet committed to the press. Accept my affectionate salutations and assurances of great esteem.
          
            Th: Jefferson 
          
        